Title: To John Adams from James Monroe, 27 April 1812
From: Monroe, James
To: Adams, John



Sir
Washington April 27. 1812.

An accident lately occurr’d which has given me great concern. The inclosed letter was received, with many others, several from your son at St Petersburg, & laid before me in the dept. of State. I opend it, without looking at the Superscription. On reading a line or two, I perceived the error I had committed, & searching for the address found the envelopes of two letters, one addressed to you, & the other to your son Thomas. I plac’d them immediately in their present form, not even knowing whether it is that in which they were received. I need not add that their contents, except as above stated, are entirely unknown to me. I regret extremely this accident, for which I can offer no apology, other, than a faithful statment of the facts attending it.
I have the honor to be with great consideration & respect your very obt / servant

Jas: MonroeIt is proper to add that there was no other letter or paper addressed either to you or your son Thomas.
